Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	This action is in response to papers filed February 18, 2021. Applicant’s reply to the restriction/election requirement of August 26, 2020 has been entered. Claims 1-14 have been canceled; and claims 15-27 have been newly added. Claims 15-27 are pending in the application. 
Priority
Applicant’s claim for the benefit as a continuation of prior-filed U.S. Patent Application No. 13/640,059, filed November 2, 2012, which is the National stage of WIPO International Application No. PCT/EP2011/056191, filed April 19, 2011 under 35 U.S.C. 365(c), which claims the benefit of prior-filed U.S. Provisional Patent Application No. 61/325,832, filed April 20, 2010 under 35 U.S.C. 119(e), is acknowledged.  Acknowledgment is also made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy required by 37 CFR 1.55 has been filed for European Patent Application No. EP10160468.4, which application was filed in the European Patent Office on April 20, 2010.
Election/Restrictions
Applicant's election with traverse of Group III, claims 24 and 25, is acknowledged. Applicant’s elections of i) “liquid” as the species of capsule content form, and ii) “cosmetic” as the species of composition are both also acknowledged. The Examiner has determined that claims 24 and 25 read on the elected subject matter. 
Groups I-III, and especially Groups II and III…are not independent and distinct inventions” because they “are so closely related”, and “there is no evidence that a search and examination directed to all claims…would be a serious burden”. Moreover, the “election of species is improper” because “the claims do not recite any content form”.  
This is not found persuasive because: 
1. Group I is directed to a method, and Groups II and III are directed to compositions. These are statutorily distinct classes of invention. Group II is directed to capsules, and Group III is directed to a composition comprising capsules. These compositions can be as drastically independent and distinct as e.g. sugar and a tiramisu cake (i.e. a composition comprising sugar). 
2. There is a serious search burden at least because the inventions have acquired a separate status in the art in view of their different classification. 
3. The claims do expressly disclose different species of capsule content form, specifically pulverulent and liquid. 
Accordingly, claims 15-23, 26, and 27 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected subject matter, there being no allowable generic or linking claim. The restriction/election requirement is deemed proper, maintained, and is hereby made FINAL.
Applicant timely traversed the restriction (election) requirement in the reply filed on February 18, 2021. Claims 24 and 25 are currently under examination.
Abstract
The abstract of the disclosure is objected to for the following reason:

Correction is required.  See MPEP § 608.01(b).
Specification
The disclosure is objected to because of the following:
1. The Cross-Reference to Related Applications should not reference the foreign European Patent Application, i.e. EP 10160468.4.  See 37 CFR 1.78 and MPEP § 211 et seq.
Appropriate correction is required.
Claim Rejections - 35 USC § 102(b)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 24 and 25 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Behan et al. (U.S. Patent No. 5,500,223).
i) a core comprising at least one sparingly water-soluble or water-insoluble organic UV filter as a liquid preparation, and ii) a shell comprising nanoparticles of a metal oxide or semimetal oxide joined together by at least one further metal oxide or semimetal oxide formed by hydrolysis and subsequent polycondensation of a water-insoluble or sparingly water-soluble sol-gel precursor; wherein the capsules comprise no organic surfactants.
Behan et al. disclose a cosmetic comprising capsules comprising i) a core comprising parsol MCX (i.e. ethylhexyl methoxycinnamare, i.e. at least one water-insoluble sunscreen active, i.e. UV filter) in the form of a liquid droplet, and ii) a gelled shell surrounding the core comprising Ludox HS-40 (i.e. colloidal silica, 12 nm in size) and Ludox SM (colloidal silica gel, 7 nm in size); wherein the capsules are prepared by forming an oil-in-water emulsion with shear forces, and establishing a pH of 6.0 (i.e. a pH at which the hydrolysis and subsequent polycondensation of the sol-gel precursor to form the shell takes place); wherein the resulting capsules should be stable, hard, and impervious, and should protect the materials encapsulated therein, and wherein the capsules do not necessarily require any organic surfactants (see Examples 3 and 6; see also abstract; Col. 2, lines 9-26, 33-38; Col. 3, lines 2-7; Col. 4, lines 1-2, 45, 55; Col. 5, lines 2-3; Col. 6, lines 34-35). 
Therefore, Behan et al. anticipate the instantly claimed subject matter. 
Conclusion
No claims are allowed.
Inquiries

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.